[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                         FILED
                                                                            U.S. COURT OF APPEALS
                                            No. 10-14625                      ELEVENTH CIRCUIT
                                        Non-Argument Calendar                     JUNE 27, 2011
                                      ________________________                     JOHN LEY
                                                                                    CLERK
                                           Agency No. A087-335-689


SONE MATEO ADOF,

                                                         llllllllllllllllllllllllllllllllllllllllPetitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                                   Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 27, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

       Sone Mateo Adof, a native and citizen of the Dominican Republic,
proceeding pro se, seeks review of the Board of Immigration Appeals (“BIA”)

order dismissing his appeal of the decision of the Immigration Judge (“IJ”) finding

him (1) removable, pursuant to section 237(a)(1)(B) of the Immigration and

Nationality Act (“INA”). 8 U.S.C. § 1227(a)(1)(B), and (2) ineligible for asylum,

withholding of removal under INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231, and relief

under the United Nations Convention Against Torture (“CAT”), 8 C.F.R. §

208.16(c). In his application for asylum, Adof said that he was a Dominican of

Haitian descent, that Dominicans of Haitian descent who live in the Dominican

Republic are subject to “all kinds of mistreatment[ ] and abuses.” He cited several

examples of such, including his experiences while studying law in the Dominican

Republic. He was doing well until he told his classmates that his parents were

Haitians. This allegedly caused him to receive failing grades from two teachers,

and the theft of his automobile a month or so before he was to deliver his law

school thesis.

      Before this court, he argues that he suffered past persecution in (1) the theft

of his automobile, (2) the denial of his request for a copy of his birth certificate, (3)

the receipt of threatening telephone calls, and (4) discrimination at the hands of his

law school professors. Regarding future persecution, Adof argues that he will be

killed if returned to the Dominican Republic.

                                            2
      As an initial matter, we must point out that we lack jurisdiction to consider

several issues raised by Adof in his brief. Adof did not exhaust before the BIA his

argument that the IJ erred by not addressing the political opinion aspect of his

asylum claim. Thus, that argument is not properly before us. Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (providing that we lack

subject matter jurisdiction to consider a claim raised in a petition for review unless

the petitioner has exhausted his administrative remedies with respect thereto). Nor

did he exhaust before the BIA his argument that he might qualify for Temporary

Protected Status.

      Where, as here, the BIA has issued a decision, we review that decision,

except to the extent that the BIA expressly adopts the IJ’s decision. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). In this case, the BIA did not

expressly adopt the IJ’s decision in dismissing Adof’s appeal; hence, our review is

of the BIA’s decision alone.

      To qualify for asylum, an applicant must prove that he is a “refugee” within

the meaning of the INA. De Santamaria v. U.S. Att’y. Gen., 525 F.3d 999, 1006

(11th Cir. 2008); INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). An alien must

show, with specific and credible evidence, past persecution or a well-founded fear

of future persecution on account of race, religion, nationality, membership in a

                                           3
particular social group, or political opinion. Forgue v. U.S. Att’y Gen., 401 F.3d
1282, 1286-87 (11th Cir. 2005); INA § 101(a)(42), 8 U.S.C. § 1101(a)(42).

      To qualify for withholding of removal, an alien must show that if returned to

his country, his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA §

241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of proof for withholding of

removal is “more likely than not,” and, thus, is more stringent than the standard for

asylum relief. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

      Likewise, to qualify for CAT relief, an applicant again must meet standards

more stringent than those for asylum eligibility. Rodriguez Morales v. U.S. Att’y

Gen., 488 F.3d 884, 891 (11th Cir. 2007). To qualify for CAT relief, an alien must

“demonstrate a likelihood that he will be tortured at the acquiescence of the

government, meaning that the government was aware of the torture, yet breached

its responsibility to intervene.” Id. (quotation omitted).

      Persecution is not defined in the INA, but it is “an extreme concept,”

requiring more than mere harassment. De Santamaria, 525 F.3d at 1008. In

assessing persecution, we consider all the evidence of mistreatment as a whole, and

are “required to consider the cumulative impact of the mistreatment the petitioner[ ]

suffered.” Mejia v. U.S. Att’y. Gen., 498 F.3d 1253, 1258 (11th Cir. 2007).

                                           4
Evidence showing that someone is merely a victim of criminal activity does not

constitute evidence of persecution based on a statutorily protected ground. Ruiz,
440 F.3d at 1258. Mere threats also do not constitute persecution. See Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006) (holding that a “condolence

note” and threatening phone calls, without more, were mere harassment, rather than

persecution). Furthermore, discrimination ordinarily does not constitute

persecution. See Barreto–Claro v. U.S. Att’y Gen., 275 F.3d 1334, 1340 (11th Cir.

2001) (holding that employment discrimination that stops short of depriving an

individual of a means of earning a living, such as losing a desired job and being

forced to take menial work instead, does not constitute persecution).

      A showing of past persecution creates a rebuttable presumption of a

well-founded fear of future persecution. Ruiz, 440 F.3d at 1257. Even if the

applicant fails to demonstrate past persecution, he may still qualify for asylum

based upon proof of a well-founded fear of future persecution, which may be

demonstrated by a subjectively genuine and objectively reasonable fear of

persecution on account of a protected ground. Id. An applicant can establish a

well-founded fear of future persecution by “specific, detailed facts showing a good

reason to fear that he will be singled out for persecution” on account of a protected

ground. Id. at 1258.

                                          5
      Substantial evidence supports the BIA’s conclusion that Adof did not suffer

past persecution. Even assuming a nexus between a protected ground and the theft

of his vehicle, and a nexus between a protected ground and the denial of his birth

certificate, the theft and denial of the birth certificate, along with the threatening

phone calls and the discrimination of Adof’s law school professors, taken

cumulatively, do not rise to the level of persecution. See e.g., Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (holding that an asylum applicant

had not suffered past persecution despite evidence that the restaurant at which she

had worked was bombed, and she had received death threats); see also

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009) (concluding

that no persecution existed where the petitioner was arrested for participating in a

student demonstration, interrogated and beaten for five hours, detained for four

days, and monitored by authorities after his release); see also Barreto–Claro, 275
F.3d at 1340 (holding that employment discrimination that stops short of depriving

an individual of a means of earning a living, such as losing a desired job and being

forced to take menial work instead, does not constitute persecution).

      Substantial evidence also supports the BIA’s conclusion that Adof does not

have a well-founded fear of future persecution. Even assuming that Adof’s fear is

subjectively genuine, Adof’s account does not compel the conclusion that he has an

                                            6
objectively reasonable fear of future persecution.

      Thus, because he failed to establish past persecution or a well-founded fear

of future persecution, Adof failed to qualify for asylum. Forgue, 401 F.3d at 1286-

87. As he failed to establish his eligibility for asylum, he, by extension, failed to

satisfy the more stringent burdens of establishing his eligibility for withholding of

removal and CAT relief. See id. at 1288 n.4 (noting that a failure to establish

eligibility for asylum on the merits necessarily entails ineligibility for withholding

of removal and CAT relief).

      PETITION DENIED.




                                           7